DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 6/19/2020. Claims 1-9, 11-15 & 19-24 are pending in this application. Claims 10 & 16-18 are canceled. Claims 20-24 are new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 4, 5, 7 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (US 6,081,307).
	Re claims 1 & 19, Ha teaches, Figs. 5-7a, b, pages 2-3, an array substrate and a display apparatus, comprising: 
-a base substrate (100), 

-at least one electrostatic discharge (ESD) protection device (e.g. static electricity preventing device, 15) disposed at the first side of the base substrate (100), wherein each ESD protection device includes: 
a first electrode (9) coupled to one first signal line (5, 14), 
a second electrode (11, 12) coupled to one second signal line (8, 14),  and 
an insulating medium (10) disposed between the first electrode (9) and the second electrode (11, 12), and 
an orthographic projection of the first electrode (9) on the base substrate (100) at least partially overlaps with an orthographic projection of the second electrode (11, 12) on the base substrate (100), and the ESD protection (15) is configured to discharge electrostatic charges on one of the first signal line (5, 14) and the second signal line that are coupled to the (ESD) protection device to another one of the first signal line and the second signal line (8, 14).

    PNG
    media_image1.png
    385
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    219
    379
    media_image2.png
    Greyscale


Re claim 2, Ha teaches a gate layer (9) disposed at the first side of the base substrate (100), and wherein the gate layer (9) includes the first electrode of the ESD protection device (15); a semiconductor layer (11, 12) disposed at a side of the gate layer (9) proximate to the base substrate (100) or a side of the gate layer (9) away from the base substrate (100), wherein the semiconductor layer (11, 12) includes the second electrode of the ESD protection device (15); and a gate insulating layer (10) disposed between the gate layer (9) and the semiconductor layer (11, 12), and herein a portion of the gate insulating layer (9) between the first electrode and the second electrode of the ISD protection device is the insulating medium (Fig. 7a).
Re claim 4, Ha teaches, Figs. 5 & 7b, the gate layer (9) is located at a side of the semiconductor layer away from the base substrate (100), the array substrate further comprises: an interlayer insulating layer (16) disposed on the side of the gate layer (9) away from the base substrate (100); a source-drain electrode layer (14) disposed on a side of the interlayer insulating layer (16) away from the base substrate (100), wherein the source-drain electrode layer (14) includes the at least one first signal line and the at least one second signal line (5, 8, 14); a first via hole penetrating the interlayer insulating layer (16), and wherein the first via hole (at terminal 14) is disposed at a side of the first electrode (9) of the ESD protection device away from the base substrate (100), and the first electrode (9) of the ESD protection device is coupled to the first signal line (5, 14) through the first via hole; and at least one second via hole (at 14) penetrating the gate insulating layer (10) and the interlayer insulating layer (16), wherein the at least one second hole is disposed at a side other second electrode (11, 12) of the ESD protection device away from the base substrate (100), and the second electrode (11, 12) of the ESD protection device is coupled to the second signal line (8, 14) through the at least one second via hole. 
Re claim 5, Ha teaches, Figs. 5 & 7b, the at least one second via hole includes one second via hole (at right 14), and the ESD protection device further includes: a first connection electrode (part of terminal 14), and the first connection electrode is disposed on the side of the interlayer insulating layer (16) away from the base substrate (100) and in the second hole, wherein one end of the first connection electrode is coupled to the second signal line (8), and another end of the first connection electrode is coupled to one end of the second electrode (11, 12) proximate to the second signal line (8) through the second via hole.
Re claim 7, Ha teaches, Figs. 5 & 7a, the gate layer (9) is located at a side of the semiconductor layer (11, 12) proximate to the base substrate (100); the array substrate further comprises: a source-drain electrode layer (14) disposed on a side of the semiconductor layer (11, 12) away from the base substrate (100) and wherein the source-drain electrode layer (14) includes the at least one first signal line and the at least one second signal line (5, 8, 14); a third via hole penetrating the gate insulating layer (10) wherein the third via hole is disposed at a side of the first electrode (9) of the ESD protection device away from the base substrate (100), and the first electrode (9) of the FSD protection device is coupled to the first signal line (5, 14) through the third via hole; and the second electrode (11, 12) of the ESD protection device is coupled to the second signal line (8, 14). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Kaisha (US 2017/0200827).
	The teachings of Ha have been discussed above. 
	Re claim 3, Ha teaches a material of the second electrode is a heavily-doped semiconductor material (n+ or p+, 1) (Fig. 7a). 
	Ha does not teach a doping concentration of the heavily-doped semiconductor material ranges from 1018/cm3 to 1022/cm3.
	Kaisha teaches “the carrier concentration of the channel formation region of the oxide semiconductor layer is controlled to be 1x1017 /cm3 to 1x1019 /cm3” [0069]. 
	As taught by Kaisha, one of ordinary skill in the art would utilize the above teaching to obtain a doping concentration of semiconductor material as claimed, because doping concentration is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited doping concentration through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kaisha in combination Ha due to above reason. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha. 
	The teachings of Ha have been discussed above. 
	Re claim 6, Ha teaches, Figs. 5 & 7b, the at least one second via hole includes two second via holes (one in layer 16, one in layer 10 form a continuous via hole) are disposed at the side of the second electrode (11, 12), and the ESD protection device further includes: a second connection electrode (right 14), and the second connection electrode (14) is disposed on the side of the interlayer insulating layer away from the base substrate (100) and in the second via hole, and wherein one a first end of the second connection electrode (upper end of 14) is coupled to the second signal line directly (8), and a second end of the second connection electrode (at surface of 16) is coupled to one end of the second electrode (11, 12) away from the second signal line (8) through one of the two second via holes, and a third end (bottom end of 14) of the second connection electrode is coupled to one end of the second electrode (11, 12) proximate to the second signal line through another one of the two second via holes. 
Ha does not explicitly teach an orthographic projection of a portion of the second connection electrode disposed on the side of the interlayer Insulating layer away from the base substrate on the base substrate at least partially overlaps with an orthographic projection of the first electrode on the base substrate.
Ha does teach an end of terminal 14 aligned with gate 9 (Fig. 7b). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Ha to obtain an orthographic projection of a portion of the second connection electrode disposed on the side of the interlayer Insulating layer away from the base substrate on the base substrate at least partially overlaps with an orthographic projection of the first electrode on a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
5.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Lin et al. (US 2020/0327855)
	The teachings of Ha have been discussed above. 
Re claim 8, Ha does not teach the at least one signal line includes at least one test control line, and each test control line configured to transmit test control signals to the array substrate; and the at least one second signal line includes at least one test signal line, and each test signal line is configured to transmit test signals to the array substrate. 
Lin teaches control line and testing signal from input port to data line [0038, 0067]. 
As taught by Lin, one of ordinary skill in the art would utilize and incorporate control line and test signal line in Ha’s teaching, because it aids in in improving product yield and device performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Ha due to above reason. 
Re claim 9, in combination cited above, Ha teaches gate line, signal line and common line that are disposed at the first side of the base substrate (abstract); the at least one first signal line (5) includes at least one of the gate line, the data line, the common voltage signal line, the clock signal line, and the level signal line; and the at least one second signal line (8) includes at least one of the gate line, the data line, the common voltage signal line, the clock signal line, and the level signal line; and Lin teaches data line, voltage common line, and level signal line (e.g. control line) (Fig. 2).  
Ha/Lin does not explicitly teach a clock signal line. 
Lin does teach a display apparatus (abstract). 
. 
6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha as modified by Lin as applied to claims 1 & 8 above, and further in view of Wang (US 2017/0032722). 
	The teachings of Ha/Lin have been discussed above. 
Re claim 15, Ha teaches, Fig. 5, the array substrate (100) has a display area (inside line 8) and a non-display area (outside line 8), and the non-display area is located at a periphery of the display area; and the at least one ESD protection device (15) is disposed in the non-display area. 
Ha/Lin does not teach the array substrate further comprises at least one pad disposed in the non-display area, each of the at least one pad is coupled to at least one test control signal line and the at least one lest control line; and one pad is coupled to at least one test signal line, and the at least one test signal line is configured to transmit test signals to the array substrate through the pad coupled to the at least one test signal line. 
Wang teaches a pad unit (170), disposed in the non-display area, coupled to data lines, control lines and scan lines (Fig. 1, [0040]). 
As taught by Wang, one of ordinary skill in the art would utilize and modify the above teaching to obtain at least one pad that coupled to test control line and test signal line as claimed, because using pad(s) outside non display area is common and known in the art of display device for providing better interconnections. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wang in combination ha/Lin due to above reason. 
Allowable Subject Matter
7.	Claims 11-14 & 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/22/21